CASE 0:21-cv-01267-SRN-TNL Doc. 5-2 Filed 06/11/21 Page 1 of 4




                    EXHIBIT 2
         CASE 0:21-cv-01267-SRN-TNL Doc. 5-2 Filed 06/11/21 Page 2 of 4




FOR IMMEDIATE RELEASE
      WE CAIR: Coalition for Accountability & Islah-Reform
Contact: REDACTED
www.WeCAIR.net

                               CAIR'S CIVIL RIGHTS LEADER NIHAD
       AWAD RESIGN AFTER NPR EXPOSES HIS FAILURE TO ADDRESS
   PERVASIVE SEXUAL HARASSMENT, DISCRIMINATION AND GENDER BIAS


calling for the immediate resignation of senior leadership at the Council on American Islamic
Relations (CAIR) following Na
harassment, discrimination, and abuse by senior CAIR officials in offices across the country. The
facts outlined by NPR reveal a pattern of covering up abuse and blanket denials by CAIR
National and its affiliates.

SEE: Civil Rights Org CAIR Accused of Ignoring Alleged Misconduct (NPR)
https://www.npr.org/2021/04/15/984572867/muslim-civil-rights-leader-accused-of-harassment-
misconduct

WE-CAIR is a coalition representing former CAIR employees, board members, and community
members who have been victimized by CAIR leaders. The coalition has identified over thirty
women who have had their civil rights violated by an organization that claims to protect those
rights. They know of many more too afraid to come forward.

In a statement on behalf of the group, Jinan Shbat, a former CAIR employee quoted in the NPR

Board Chair Roula Allouch resign immediately. When they learned of the shocking
allegations of domestic violence and sexually predatory behavior from numerous women
against Hassan Shibly, they refused to publicly condemn such conduct. For a civil rights
organization this is outrageous. Many other cases have also been swept under the rug.
Their removal can pave the way for reform after an independent inquiry into the working
conditions that have led to years of sexual harassment and gender discrimination


Shbat added:                 civil rights of American Muslims is vital but CAIR senior
leaders have betrayed that mission and have abused their power for years. In fact, CAIR
leaders have violated women's civil rights by covering up sexual abuse and harassment and
allowing a culture of gender discrimination at their National office. Victims have been
routinely intimidated for daring to complain. We believe over the years hundreds of
thousands of dollars of donated funds have been used to legally intimidate women into
silence. If ordinary Muslims and supporters knew how their hard-earned donation money


The coalition is demanding that CAIR lift non-disclosure agreements from the past two decades
         CASE 0:21-cv-01267-SRN-TNL Doc. 5-2 Filed 06/11/21 Page 3 of 4




mediation with an independent victim-centered panel of mediators so that former and current

Islamic thing to do.

                                               nd community partners, including but not limited
to organizations such as: the Southern Poverty Law Center (SPLC), American Civil Liberties
                                                                        hilanthropic foundations,
and members of U.S. Congress, to suspend their partnership with CAIR until there is change in
leadership and a full accounting of the longstanding malfeasance at the organization.

                                                 d our allies must speak out against this
egregious violation of women's rights, which is antithetical to the core tenets of both Islam
and US law. Justice demands that we come together to help end the victimization,
marginalization and abuse of women by or

Any abuse survivors or those discriminated against wanting to learn more about their legal
                                                                     wecair@protonmail.com.
                         www.WeCAIR.net.

                                             -End-

       ******************************************************************

Note to Media:

1.CAIR and Sexual exploitation of women:


                      (Twitter)
       An Open Letter to CAIR Banquet Speakers
            https://www.npr.org/2021/04/15/984572867/muslim-civil-rights-leader-accused-of-
        harassment-misconduct
       Hassan Shibly: Prominent Muslim-           igure Accused Of Domestic
        Abuse
       CAIR-


2. CAIR and violating workers employment rights:
              employment discrimination lawsuit                              -California. The
        lawsuit alleges official organizational policies that discriminate against certain
        employees, as well as a pattern of long-tolerated abuse. This case was settled and the
        CAIR-
                                                                 was filed against CAIR-

       In 2017 CAIR National viciously retaliated against staff (mainly women) for attempting
         to unionize: .https://www.washingtonexaminer.com/labor-group-charges-union-
CASE 0:21-cv-01267-SRN-TNL Doc. 5-2 Filed 06/11/21 Page 4 of 4




busting-by-cair
